Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 25 September 1797
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


        
          
            my Dear sister
            Quincy sepbr. 25th 1797
          
          I last Evening received your Letter of the 19 & 20th Instant. I am most sincerely grieved for the melancholy situation of our Nephew, and the more so as it is not in my power to render him any personal assistance. Since my return from Haverhill I have thought it necessary to return the civilities received, which has obliged me to entertain weekly several sets of company and that with a Family of 20, & frequently more, is sufficient care, if I was well accommodated with help which from ill health, I am not. Cousin Betsy and your son were sitting out, or had every thing in readiness to do so, when she was Seizd with a turn of the inflamitory Rhumatism, and detaind she made yesterday an experiment to see how she could ride and came there, but was unable to sit up more than half the day. I cannot think but what she would herself need the aid of others, instead of being of service as she is most desirious to be. Louissa fell away during Marys sickness and has never recoverd her flesh since. they all have a Sharp Humour in their Blood which some times falls upon the Lungs & sometimes into their faces. they have none of them firm constitutions. I have only one fortnight more to remain here when we must sit out on our Journey, like the doves of Noah not knowing where to place our feet, for the Pestilence still rages in Philadelphia, and that with accumulated voilence. I received a Letter from mrs Smith in which she says that she anxiously waits to hear from you. I shall write her and inclose Williams Letter. she says when she received the first Letter from them she was ready to cry for Joy. poor Women, her Lot in Life is not what I could wish it. she has not had any late Letters from the col and I believe does not know where he is. it is my determination, that she and her daughter shall go with me this winter if I can find a Home for myself—unless she hears from the col or he returns. I will let her know the calls you have upon your benevelence; I fear it will affect your Health. to mr and Mrs Atwood I shall ever feel a strong attachment and regard for their Parental goodness. may their Children never want the like aid; amidst the many evils and the great cruelties which are daily presenting themselves to our view from Foreign Wars and devastation, it is a relieaf to the pained mind, to find that Benevolence, Love and Friendship still have an existance, and that proofs are not

wanting of many, yet being the deciples of him, who made it a criterion, that we should Love one an other.
          as soon as it is practicable cousin Betsy will come, should her Brother need her. my Love to him and tell him I pray that he may have all needed support
          your son is still here, and looks in much better Health than he was; he grows quite fat & has a good coulour, to what he had. he has had but one of those Headacks to which he is subject. his uncle does not know how to spair him whilst he stays here, and as he has time to study I hope it will not be any injury to him—
          I was glad to hear that my Children were well. I am more anxious for them knowing that they are under my care, than when they were with their Mother. I could not have placed them any where else to have been so well satisfied as I feel myself now. I would have you get a Trunk or chest made, but perhaps with adding one dollor more a chest with two draws might be made to Serve both of them. I inclose ten dollors out of which I will thank you to get some fine yarn spun for Socks for them and to pay for a trunk or chest. if cousin B. gets time to knit them, I will pay her. Present me kindly to mr Peabody. my son you see, as I do by the papers is married we have Letters to June 29th from Thomas & from J Q A to the 20th he was just then going to England. he was married on the 27 July as the Newspapers inform us. We have not yet any Letters from England. my Love to the Children their next Letter must be to me. adieu my dear sister. I scarcly know what I have written, I have not been calld away less than 20 Times since I began. most affectionatly your sister
          
            Abigail Adams
          
        
        
          compliments to mr Vose I should be glad to have his opinion of the Boys without any scruples.
        
      